Citation Nr: 1116175	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease.

2.  Entitlement to service connection for a nodule on the right lung.

3.  Entitlement to service connection for peripheral vascular disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a cyst on the left side of the face.

6.  Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from September 1965 to August 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denying the appealed claims for service connection.  

The Veteran had also appealed the RO's denial of a claim for service connection for coronary artery disease, status post coronary artery bypass graft, claimed including as due to herbicide agent exposure.  However, in a March 2011 decision the RO granted service connection for that disorder.  Because that grant of the service connection claim constituted a complete grant of the claimed benefit at issue, there is no longer any case in controversy as to that issue for appellate consideration.   

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in October 2010.  A transcript of that hearing is contained in the claims file.  

The issues of entitlement to service connection for peripheral vascular disease, hypertension, a cyst on the left side of the face, and residuals of left knee injury are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1965 to August 1967.

2.  At an October 2010 Travel Board hearing before the undersigned Veterans Law Judge, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawals of the appealed claims for service connection chronic obstructive pulmonary disease and a nodule on the right lung are requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for service connection for chronic obstructive pulmonary disease by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal of the claim for service connection for a nodule on the right lung by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant at an October 2010 Travel Board hearing before the undersigned Veterans Law Judge withdrew his appeal as to the claims for service connection  for chronic obstructive pulmonary disease and a nodule on the right lung, and hence there remain no allegations of errors of fact or law for appellate consideration as to those claims.  Accordingly, the Board does not have jurisdiction to review the appeals of those claims and the appeals of those claims are dismissed.

ORDER

The appeal of the claim for service connection for chronic obstructive pulmonary disease is dismissed.

The appeal of the claim for service connection for  nodule on the right lung is dismissed.

REMAND

The Board notes as a preliminary matter that the RO failed to issue a Supplemental Statement of the Case (SSOC) addressing the claims for service connection for peripheral vascular disease, hypertension, a cyst on the left side of the face, and residuals of left knee injury following receipt of additional evidence, namely Social Security Administration records received in August 2009.  An SSOC must be furnished to the appellant and his representative when additional pertinent evidence is received after a Statement of the Case is issued.  38 C.F.R. § 19.31 (2010).

When evidence is received by the agency of original jurisdiction prior to transfer of the records to the Board after an appeal has been initiated, the evidence will be referred to the appropriate rating or authorization activity for review and disposition.  38 C.F.R. § 19.37.  Review of the record does not show that the RO has considered the present issues in light of this new evidence.  Unless this procedural right is waived by the Veteran, any additional evidence must be referred to the RO for review and preparation of an SSOC.  Id., 38 C.F.R. § 20.1304(c).

Additional development is also required upon remand, as discussed infra.  

Regarding the claim for a cyst on the left side of the face, the service treatment records (STRs) reflect treatment in July 1967 for an abscess on the left cheek of one week's duration.  He was first treated with warm soaks and antibiotics.  The the abscess resolved slowly, and a treatment record later in July 1967 informed that the abscess would be lanced in five days if it had not resolved.  There is no follow-up record following that record informing of the abscess being lanced.  

At his hearing before the undersigned, the Veteran testified that he was treated for the abscess in service including with lancing, and that ever since service he had a bump on his face that resulted in his cutting himself when shaving, necessitating a bandage.  He added that as a result he had worn a beard since service.  Beyond the Veteran's assertions, the record does not reflect whether the Veteran in fact still has a any residual of the lanced abscess in service, and this must accordingly be addressed by examination upon remand.  

Regarding the Veteran's left knee claim he has asserted, including in testimony before the undersigned, that he injured his left knee while playing baseball in service, but that he did not seek treatment but rather "toughed it out", and that he has had a problem with that knee ever since service.  Consistent with the Veteran's assertions, the STRs are entirely negative for any condition of the left knee.  Upon service separation examination in August 1967 the Veteran did report a history of knee injury during basic training.  However, there is no record indicating that further examination of the knee was conducted based on the Veteran's report at that separation examination.  Nonetheless, because the Veteran's mere statements may serve to indicate the presence of a knee disorder since service, a VA examination is in order also to address whether it is likely that the Veteran has a current left knee disorder that originated  in service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claims for service connection for peripheral vascular disease and hypertension, the Board notes that the RO by a March 2011 decision granted service connection for coronary artery disease on a presumptive basis based on presumed Agent Orange exposure in service in Vietnam during the Vietnam era.  38 C.F.R. §§ 3.307, 3.309.  The record reflects that the Veteran has claimed entitlement to service connection for hypertension, including as secondary to his service-connected coronary artery disease, and that he has claimed entitlement to service connection for peripheral vascular disease as secondary to both his service-connected coronary artery disease and his claimed hypertension.  

During the pendency of the Veteran's claim, VA amended its adjudication regulations, concerning presumptive service connection for certain diseases based on herbicide exposure, inclusive of ischemic heart disease which includes coronary artery disease but not hypertension or peripheral vascular disease.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  As noted in the Introduction, supra, the RO has granted service connection for coronary artery disease.  The grant was based on this change in regulation.  

The questions of secondary service connection for hypertension and peripheral vascular disease as related to the now-service-connected coronary artery disease have yet to be addressed by a VA examiner, and these credible medical questions must accordingly be addressed by examination in this case.  38 C.F.R. § 3.310.  

Because the Board has before it the issue of entitlement to service connection for disabilities claimed as secondary to a disability, namely coronary artery disease, for which service connection has been established presumptively based on presumed Agent Orange exposure, the Board should consider the scope of that basis of claim.  Service connection may be granted presumptively based on Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. at 162. 

The law further specifies that where there is affirmative evidence to the contrary, or evidence to establish that an intercurrent injury or disease which is a recognized cause of any of the diseases or disabilities within the purview of 38 U.S.C.A. § 1116 has been suffered between the date of separation from service and the onset of any such diseases or disabilities, service connection pursuant to 38 U.S.C.A. § 1116 will not be in order.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d)(1).

In addition, treatment records reflect the Veteran's long-standing history of tobacco abuse/addiction, which may be causative of the claimed hypertension and peripheral vascular disease.  In this case, it appears that the RO granted service connection for coronary artery disease by its March 2011 decision without consideration of intercurrent causes reflected in the record.  The record reflects tobacco abuse and/or tobacco addiction which may (potentially) be recognized as a medical cause of coronary artery disease, and if so would constitute an intercurrent cause rendering presumptive service connection based on Agent Orange exposure inapplicable, pursuant to 38 U.S.C.A. § 113(a) and 38 C.F.R. § 3.307(d)(1).  Such a case appears particularly likely where, as here, the Veteran has also been diagnosed with chronic obstructive pulmonary disease (COPD), with its potential association with long-term tobacco addiction/abuse.  Notably upon VA examination for compensation purposes in August 2002, a history was noted of a smoking habit of a pack of cigarettes per day for the past 50 years.  

The Board is averse to compounding such a potential error as the grant of service connection for coronary artery disease by an inapplicable Agent Orange presumption, by granting secondary service connection for hypertension and peripheral vascular disease.  Accordingly, upon remand VA examination the examiner should address the questions raised by the medical record of medical causes of coronary artery disease, hypertension, and peripheral vascular disease, including consideration of tobacco addiction/addiction as potential medical cause of coronary artery disease, hypertension, and peripheral vascular disease.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claims for service connection the subject of this remand.  Include notice of evidence required to substantiate claims based on Agent Orange exposure on a presumptive basis, and claims as secondary to his now service-connected coronary artery disease.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  With appropriate authorization, all pertinent treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file.  

3.  Thereafter, schedule the Veteran for examination to address the Veteran's claim of service connection for peripheral vascular disease and hypertension, his service-connected coronary artery disease, and his claimed cyst on the left side of the face and residuals of left knee injury.  The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and etiology of claimed disorders.  These tests should also include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report. 

The examiner should do the following:

a.  For both the claimed residuals of left knee injury and claimed cyst on the left side of the face, separately for each, identify and diagnose any current disorder of that part.  Distinguish the extent of physiologically-based disability versus complained-of pain or other subjective assertions which are not supported by physical  findings.  In so doing, the examiner should review the history of injury or physical condition in service and following service, including based on examination and treatment records and the Veteran's own self-report.  

b.  For both the claimed hypertension and the claimed peripheral vascular disease, review the Veteran's history of disorders including coronary artery disease, chronic obstructive pulmonary disease, peripheral vascular disease, hypertension, and 50+ year self-reported history of one-pack-per-day cigarette tobacco abuse/addiction.  Conduct examination of cardiopulmonary functioning, as necessary to ascertain any interrelationships between these conditions.  

c.  The examination should be conducted based on consideration not only of examination findings but also of the Veteran's statements of current symptoms and past history, as well as past records including of examination and treatment as documented within the claims file.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed disorders and their severity.  In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning as associated disorders the subject of the examination are consistent or inconsistent with or are explained by or not explainable by objective findings.  Particularly regarding the claimed residuals of left knee injury and cyst on the left side of the face, examiner should explain any conclusions as to the actual presence of disability and actual level of impairment, and actual level of work impairment or functional impairment due to the claimed disorders.  

d.  The examiner should address the following, being mindful of the way the questions are styled and the likelihoods that must be addressed:

1.  Is it more-likely-than-not that the Veteran's 50+ years of one-pack-per-day tobacco smoking was a significant cause of the Veteran's (1) chronic obstructive pulmonary disease, (2) coronary artery disease, (3) hypertension, and (4) peripheral vascular disease?  This question should be addressed separately for each of these four disorders.  

2.  Is it more-likely-than-not that the Veteran's 50+ years of one-pack-per-day tobacco smoking, chronic obstructive pulmonary disease, hypertension, and peripheral vascular disease,  taken together or separately, were a significant cause of his coronary artery disease?

3.  Is it at-least-as-likely-as-not that the Veteran's coronary artery disease caused or aggravated (permanently increased in severity) the Veteran's hypertension, or in the alternative is such aggravation unlikely?  

4.  Is it at-least-as-likely-as-not that the Veteran's coronary artery disease caused or aggravated (permanently increased in severity) the Veteran's peripheral vascular disease, or in the alternative is such a relationship unlikely?  

5.  Is it at-least-as-likely-as-not that the Veteran has a current cyst on the left side of the face that developed in service or is otherwise causally related to service, or in the alternative is such a relationship unlikely?

6.  Is it at-least-as-likely-as-not that the Veteran has current residuals of in-service left knee injury, or in the alternative is such a relationship unlikely?

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note: The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

g.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation why this is so.

4.  Thereafter, readjudicate the remanded claims de novo.  For the claims for peripheral vascular disease and hypertension, consider the underlying questions of intercurrent causes for diseases involved in the secondary-service-connection claims, including  the impact of tobacco addiction/abuse after service as a cause of coronary artery disease, hypertension, peripheral vascular disease, and chronic obstructive pulmonary disease; and hypertension and chronic obstructive pulmonary disease as causes of coronary artery disease, in this Veteran.  These medical questions, as addressed by the examiner upon remand, should be considered for applicability of 38 U.S.C.A. § 1113(a) and 38 C.F.R. § 3.307(d)(1), to assess whether presumptive service connection based on herbicide agent (Agent Orange) exposure is affected by the provisions regarding intercurrent causes of any claimed disorders otherwise the subject of the presumption.  If any benefits sought on appeal the subject of this remand are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


